Citation Nr: 1530839	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  14-03 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont. 


REMAND

The Veteran has a current diagnosis of degenerative disc disease of the lumbar spine.  

Generally, veterans are presumed to have entered active service in sound condition as to their health except for defects noted at the time of examination for entrance into service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  In October 1968, the entrance examination of the Veteran was conducted.  On the report of medical history, the Veteran indicated that he had a history of back trouble; the examiner noted more specifically that the Veteran reported that he fell six years earlier.  However, clinical evaluation of the Veteran's spine was normal and he was found physically qualified and accepted into service.  Accordingly, a pre-existing back disorder was not "noted" upon entry into service and the presumption attaches unless there is clear and unmistakable evidence that demonstrates that the back disorder existed before military service and was not aggravated by such service.  Available service treatment records do not show treatment for a back disorder, but the Veteran reports having injuries during service.  There are post-service medical records which show treatment for back pain related to injuries incurred after service.  The January 2011 VA examination of record attempted to provide an etiology opinion related to aggravation but did not provide an opinion with respect to direct service connection.  Accordingly, another VA examination is necessary.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

The Veteran specifically claims entitlement to service connection for posttraumatic stress disorder (PTSD).  The RO denied the claim because the Veteran did not provide information so that an attempt could be made to verify noncombat stressors.  At the December 2014 hearing the Veteran provided information related to several claimed inservice personal assaults.  Of note, the Veteran reported instances of sexual assault and being in fights.  The Veteran's service treatment records show that he was treated for a broken nose as a result of a fight.  Additionally, VA treatment records show diagnoses of PTSD.  

As the Veteran's claim is based on a reported in-service personal assault, VA has a notification obligation whereby it must (1) notify him or her of alternative forms of evidence that may serve to corroborate his or her account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the veteran submit evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  Additional development is required.  See 38 C.F.R. § 3.304(f)(5) (2014); see also Menegassi v. Shinseki, 683 F.3d 1379 1382 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  

The Veteran also reported that he received psychiatric treatment at VA Leeds Medical Center in 1970.  An attempt to obtain these records must be made.  If records of VA treatment are material to the issue on appeal and are not included within the evidence of record, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is remanded for the following action:

1.  The RO must request from the Veteran a comprehensive statement containing as much detail as possible regarding the personal assault stressors to which he alleges he was exposed in service.  The Veteran must be asked to provide specific details of the claimed stressful events he experienced during service, such as dates, places, detailed descriptions of events, and any other identifying information concerning any other individuals involved in the events, including their names, ranks, units of assignment or any other identifying detail. 

The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible because without such details an adequate search for verifying information cannot be conducted. 

2.  The Veteran must be contacted to afford him the opportunity to identify or submit any additional pertinent evidence in support of the claims for service connection for PTSD and degenerative disc disease of the lumbar spine, to include all the necessary information, and execute the necessary release forms.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must request copies of the Veteran's treatment records from 1970 from VA Leeds Medical Center.  

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

3.  The RO must then afford the Veteran a VA psychiatric examination by a psychiatrist to determine whether any current or previously diagnosed psychiatric disorder is related to his military service.  The evidence of record, in the form of electronic records, must be made available to the psychiatrist, and the psychiatrist must specify in the examination report that these records have been reviewed.  All studies, tests, and evaluations deemed necessary by the psychiatrist must be performed.  

In reviewing the record, the examiner must examine and identify all records indicating any markers that the claimed personal assault stressors alleged by the Veteran occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence.  Although the record may not show objective documentation of an inservice personal assault, VA regulations provide that evidence from sources other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  Based on the objective evidence of record, any markers found by the examiner, and the statements of the Veteran, the psychiatrist must provide an opinion as to whether the record indicates that any inservice personal assault described by the Veteran occurred.

Thereafter, based upon review of the evidence of record, the clinical evaluation, and the Veteran's lay statements, the psychiatrist must provide an opinion as to whether any currently or previously diagnosed psychiatric disorder, to include PTSD, is related to the Veteran's military service.  

If the diagnosis of PTSD is deemed appropriate, the psychiatrist should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the psychiatrist.  

All rendered opinions must be accompanied by a thorough rationale.  If the psychiatrist cannot render a requested opinion without resorting to speculation, the psychiatrist must provide the reasoning for that determination.  The psychiatrist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the psychiatrist must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular psychiatrist.  

4.  The Veteran must be afforded a VA examination to determine whether a lumbar spine disorder is related to his military service.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

Based on a review of the evidence of record, including the Veteran's service and post-service treatment records, his work history, and with consideration of the Veteran's statements, the examiner must opine as to whether any currently or previously lumbar spine disorder is related to the Veteran's active military service. 

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

6.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

